Order, Supreme Court, Bronx County (Hansel McGee, J.) entered March 8, 1995, which granted plaintiff’s motion for possession of the subject premises; order, same court (Luis Gonzalez, J.) entered on May 23, 1995, which, inter alia, denied defendant-appellant a stay pending appeal without undertaking; and, order, same court (Luis Gonzalez, J.) entered on or about September 18, 1995, which, inter alia, denied defendant-appellant’s motion for renewal, unanimously affirmed, without costs.
Defendant’s averments lacked even minimal clarity and specificity and did not warrant a hearing (cf., Empbanque Capital Corp. v Geathers, 224 AD2d 238). The sale effectively "g[a]ve full credit to the mortgagor for the amount of the mortgage balance plus the expenses of the sale” (Polish Natl. Alliance v White Eagle Hall Co., 98 AD2d 400, 407). Plaintiff’s failure to move to confirm the Referee’s report within the time period prescribed by RPAPL 1355 (2) was a mere irregularity which, in the absence of prejudice to any substantial right of a party, could properly be disregarded (Fidelity Bond & Mtge. Co. v Lucas, 135 AD2d 778). Concur — Sullivan, J. P., Ellerin, Ross, Nardelli and Williams, JJ.